Exhibit 10.2


LIFELOCK, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 20th day of January, 2016, by and between LIFELOCK, INC.,
a Delaware corporation (the “Company”), and HILARY A. SCHNEIDER (the
“Executive”).
RECITALS
WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated as of September 14, 2012, as subsequently amended by the First
Amendment to Employment Agreement, (the amended Employment Agreement being the
“Prior Agreement”);
WHEREAS, the Company and the Executive desire to enter into this Agreement to
amend, restate and supersede the Prior Agreement;
WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Company, upon the terms and
conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:
1.Employment.
1.1.Employment and Term. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue to serve the Company, on
the terms and conditions set forth herein. The Executive understands and agrees
that employment with the Company and under this Agreement is “at will.” The
Executive’s employment may be terminated by the Company with or without Cause
(as hereinafter defined), with or without notice, and without resort to any
specific disciplinary procedure or process at any time, subject to the
provisions of Section 3 herein, and the Executive may resign or otherwise
terminate her employment with the Company at any time, with or without any
reason, and with or without notice, except as otherwise may be required by
Section 3.5 of this Agreement. The effective date of this Agreement will be
March 1, 2016 (the “Effective Date”).
1.2.Duties of the Executive. The Executive shall serve as the Chief Executive
Officer (“CEO”) and President of the Company, shall diligently perform all
services as may be reasonably assigned to her by the Company’s Board of
Directors (the “Board”), and shall exercise such power and authority as may from
time to time be delegated to her by the Board. During her employment with the
Company, the Company will nominate the Executive to serve on the Board, subject
to required stockholder approval. During her employment, the Executive shall
devote her full business time, energy, and ability exclusively to the business
and interests of the Company, and shall not, without the Company’s prior written
consent, render to others services of any kind for compensation, or engage in
any other business activity that would in any way materially interfere with the
Executive’s performance of her duties under this Agreement. In her capacity as
CEO and President, the Executive shall do and perform all services, acts, or
things necessary or advisable to manage and conduct the business of the Company,
subject to the policies and procedures set by the Company. It shall not be a
violation of this Agreement for the Executive, and the Executive shall be
permitted, to (a) serve on corporate, civic, or charitable boards or committees;
provided, however, that other than any such corporate boards or committees that





--------------------------------------------------------------------------------




the Executive serves on as of the Effective Date as specified in Exhibit A
attached hereto, the Executive shall not serve on any corporate boards or
committees without the prior approval of the Company, which decision shall be
made in good faith after receiving input from the Executive; (b) continue to
serve in an advisory capacity to TPG Capital (provided, that such advisory
relationship shall not require the Executive to advise on transactions or other
activities that are directly competitive to, or that could reasonably be
expected to harm, the Company’s business); (c) deliver lectures, fulfill
speaking engagements, or teach at educational institutions; and (d) manage
personal investments, in each case as long as such activities do not
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Company in accordance with this Agreement. Notwithstanding
the preceding, the Executive and the Company agree that: (1) through the first
annual anniversary of the Effective Date, the Executive generally will serve on
only one corporate board other than the Board, and (2) the Executive will cease
to be a member of the RentPath board no later than the third monthly anniversary
of the Effective Date.
1.3.Place of Performance. In connection with her employment by the Company, the
Executive (a) shall be based at the Company’s executive offices in Mountain
View, California, and (b) acknowledges and agrees that she will perform the
majority of her duties and responsibilities from the Company’s executive offices
in Mountain View, California.
2.Compensation.
2.1.Base Salary. Effective as of the Effective Date, the Executive shall receive
a base salary at the monthly rate of $41,666.67 (the “Base Salary”), which is
$500,000.00 on an annualized basis, during the term of this Agreement, with such
Base Salary payable in installments consistent with the Company’s normal payroll
schedule (but not less frequently than monthly), subject to applicable
withholding and other taxes. The Base Salary shall be reviewed, at least
annually, for merit increases and may, by action and in the sole discretion of
the Board (or any authorized committee thereof), be increased at any time or
from time to time. Such Base Salary as increased shall be considered the “Base
Salary.”
2.2.Incentive Compensation. In the sole discretion of the Board (or any
authorized committee thereof), the Executive may be entitled to receive a target
annual bonus payment of up to 100% of the Base Salary. Incentive compensation
shall not be prorated for any year during the Executive’s employment with the
Company, including any calendar year in which the Executive’s employment ends
prior to December 31st of the applicable year. Any incentive compensation
payable for a calendar year shall be paid to the Executive after the end of the
year in accordance with the Company’s bonus plan, but in no event later than
March 15th of the immediately following calendar year.
2.3.Equity-Based Compensation. The Executive may receive equity awards, with the
amount of such awards granted and the terms and conditions thereof, subject to
Section 3.6 to be determined from time to time by and in the sole discretion of
the Board (or any authorized committee thereof). For the Company’s 2016 fiscal
year, in the sole discretion of the Board (or any authorized committee thereof),
the Executive will be granted equity awards with an aggregate grant date fair
value (determined by the Company, in accordance with generally accepted
accounting principles) equal to approximately $8 million at target, of which a
portion may be in stock options and a portion may be in the form of restricted
stock units, all on terms and conditions (including, but not limited to, vesting
schedules and any applicable performance goals) as determined by the Board (or
any authorized committee thereof). For purposes of calculating grant date fair
value of the fiscal year 2016 grants, the Black-Scholes value of an option will
be considered to be 46% of the value of a Company share and the lowest price per
share used will be $13.00. It is expected that approximately 47.50% of the
fiscal year 2016 grant will be in the form of stock options, 40% will be in the
form of time-based restricted stock units, and 12.50% will be in the form of
performance-based restricted stock units, in each case with the vesting
schedule, any applicable performance criteria and other terms and conditions
determined in the discretion of the Board (or any authorized committee thereof).
For each of the 2017, 2018 and 2019 fiscal year, in the sole





--------------------------------------------------------------------------------




discretion of the Board (or any authorized committee thereof), the Executive may
be granted equity awards with an aggregate grant date fair value (determined by
the Company, in accordance with generally accepted accounting principles) equal
to approximately $2.67 million at target, of which a portion may be in stock
options and a portion may be in the form of restricted stock units, all on terms
and conditions (including, but not limited to, vesting schedules and any
applicable performance goals) as determined by the Board (or any authorized
committee thereof). Prior to setting any performance goals, the Board (or
committee) will provide the Executive with a reasonable opportunity to provide
input on the proposed goals. The Executive understands and agrees that if the
Executive receives any grants for fiscal year 2017, 2018 and 2019, the amounts
will be substantially smaller than the 2016 grant in view of the size of the
2016 grant.
2.4.Expense Reimbursement. During the term of the Executive’s employment with
the Company hereunder, upon the submission of reasonable and satisfactory
supporting documentation by the Executive consistent with the expense
reimbursement policy of the Company, the Company shall reimburse the Executive
for all reasonable expenses actually paid or incurred by the Executive in the
course of and pursuant to the business of the Company, including, without
limitation, expenses related to travel and entertainment and any reasonable
professional dues and fees for membership in professional organizations. Except
as expressly provided otherwise herein, no reimbursement payable to the
Executive pursuant to any provision of this Agreement or pursuant to any plan or
arrangement of the Company shall be paid later than the last day of the calendar
year following the calendar year in which the related expense was incurred, and
no such reimbursement during any calendar year shall affect the amounts eligible
for reimbursement in any other calendar year, except, in each case, to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the final regulations and any formal guidance
thereunder (“Section 409A”).
2.5.Welfare Benefit Plans. During the term of the Executive’s employment with
the Company hereunder, the Executive and/or the Executive’s family, as the case
may be, shall be eligible for participation in and shall receive all benefits
under those welfare benefit plans, practices, policies, and programs provided by
the Company (including, without limitation, medical, prescription, dental,
vision, disability, salary continuance, employee life, group life, accidental
death, and travel accident insurance plans and programs), at least as favorable
as the most favorable of such plans, practices, policies, and programs in effect
at any time hereafter with respect to other key executives of the Company.
2.6.Vacation. During the term of the Executive’s employment with the Company
hereunder, the Executive shall be entitled to vacation benefits in accordance
with the Company’s policies and practices for paid vacation applicable to its
employees.
3.Termination.
3.1.Termination for Cause. Notwithstanding anything contained in this Agreement
to the contrary, this Agreement and the Executive’s employment hereunder may be
terminated by the Company for Cause. As used in this Agreement, “Cause” shall
mean (a) an act or acts of personal dishonesty, fraud, or embezzlement by the
Executive; (b) violation by the Executive of the Executive’s obligations under
this Agreement or the Proprietary Rights Agreement (as hereinafter defined) that
are demonstrably willful and deliberate on the Executive’s part and which are
not remedied in a reasonable period of time after receipt of written notice from
the Company; (c) any willful or deliberate refusal to follow the requests or
instructions of the Board or the CEO and which are not remedied in a reasonable
period of time after receipt of written notice from the Company; or (d) the
conviction of the Executive for any criminal act that is a felony or that is a
crime involving acts of personal dishonesty causing material harm to the
standing and reputation of the Company. Any termination for Cause shall be made
in writing to the Executive, which notice shall set forth in detail all acts or
omissions upon which the Company is





--------------------------------------------------------------------------------




relying for such termination. Upon any termination pursuant to this Section 3.1,
the Executive shall be entitled to be paid her Base Salary through the date of
termination within ten days after such termination (or on such earlier date as
may be required by applicable law) and the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination and any rights the Executive
and/or the Executive’s family may have under the terms of the welfare benefit
plans described in Section 2.5).
3.2.Disability. Notwithstanding anything contained in this Agreement to the
contrary, the Company, by written notice to the Executive, shall at all times
have the right to terminate this Agreement and the Executive’s employment
hereunder if the Executive shall, as the result of mental or physical
incapacity, illness, or disability, fail to perform her duties and
responsibilities provided for herein for a period of more than 90 consecutive
days in any 12-month period. Upon any termination pursuant to this Section 3.2,
the Executive shall be entitled to be paid her Base Salary through the date of
termination within ten days after such termination (or on such earlier date as
may be required by applicable law) and the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination and any rights the Executive
and/or the Executive’s family may have under the terms of the welfare benefit
plans described in Section 2.5).
3.3.Death. In the event of the death of the Executive during the term of her
employment hereunder, the Company shall pay to the estate of the deceased
Executive an amount equal to any unpaid amounts of her Base Salary through the
date of her death within ten days after her death (or on such earlier date as
may be required by applicable law) and the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of the Executive’s death and any rights the
Executive and/or the Executive’s family may have under the terms of the welfare
benefit plans described in Section 2.5).
3.4.Termination Without Cause. At any time the Company shall have the right to
terminate this Agreement and the Executive’s employment hereunder without Cause
by written notice to the Executive; provided, however, that the Company shall
(a) pay to the Executive any unpaid Base Salary accrued through the effective
date of termination specified in such notice within ten days after such
termination (or on such earlier date as may be required by applicable law), and
(b) subject to the execution by the Executive of a release agreement containing
standard terms in the form generally used by the Company (the “Release”), pay to
the Executive, (i) in monthly installments consistent with the Company’s normal
payroll schedule during the 18-month period following termination (the
“Continuance Period”), an amount equal to 18 months of the Executive’s Base
Salary at the time of termination, (ii) a single, lump sum amount equal to 36
times the monthly COBRA premiums that would be necessary to permit the Executive
to continue group insurance coverage under the Company’s plans (which premium
will be determined based on the amount of the COBRA premiums the Executive
otherwise would be required to pay for the first month following termination of
the Executive’s employment including, for the avoidance of doubt, the
two-percent (2%) administrative charge), and (iii) a pro-rated bonus for the
year of the Executive’s termination of employment, payable at the same time and
on the same conditions as other participants in the bonus plan, and based on
actual performance under the applicable bonus plan goals and formula. The
pro-ration will be based on the actual percentage of the bonus period
(typically, the Company’s fiscal year) for which the Executive was employed. For
example, if the Executive is employed for 33% of the year, the Executive would
be eligible for a bonus equal to 33% of the bonus (if any) that otherwise was
earned based on actual performance under the terms of the bonus plan. The
Company shall be deemed to have terminated the Executive’s employment pursuant
to this Section 3.4 if such employment is terminated by the Company without
Cause. The Company also shall reimburse the Executive’s reasonable business
expenses incurred prior to the date of termination pursuant to this Section 3.4.
Payments under subparagraph (b) above shall be treated as a series of separate
payments under Treasury Regulation Section 1.409A-2(b)(2)(iii), are subject to
required tax and other withholdings,





--------------------------------------------------------------------------------




and shall be conditioned upon the Executive’s execution of a Release that
becomes effective and irrevocable within 60 days of the Executive’s termination
date. Any payments due to the Executive under subparagraph (b) above shall be
forfeited if the Release does not become effective and irrevocable within 60
days after the Executive’s termination date. If the foregoing Release is
executed and delivered and no longer subject to revocation within 60 days after
the termination date, then the following shall apply:
i.Payment Timing for Exempt Payments. To the extent any payments due to the
Executive under subparagraph (b) above are not “deferred compensation” for
purposes of Section 409A and the termination of the Executive’s employment does
not occur at a time during the calendar year when the Release could become
effective in the calendar year immediately following the calendar year in which
the termination occurs, then such payments shall commence upon the first
scheduled payment date immediately after the date the Release is executed and no
longer subject to revocation (the “Release Effective Date”). The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior to the Release Effective Date under the terms of this Agreement had such
payments commenced immediately upon the termination date, and any payments made
thereafter shall continue as provided herein. The delayed payments shall in any
event expire at the time such payments would have expired had such payments
commenced immediately following the termination date.
ii.Payment Timing for Deferred Compensation. To the extent any payments due to
the Executive under subparagraph (b) above are “deferred compensation” for
purposes of Section 409A and/or in the event that the termination of the
Executive’s employment occurs at a time during the calendar year when the
Release could become effective in the calendar year immediately following the
calendar year in which the termination occurs (regardless of which year the
Release actually becomes effective and irrevocable), then subject to Section 3.7
below, such payments shall commence upon the 60th day following the termination
date. The first such cash payment shall include payment of all amounts that
otherwise would have been due prior thereto under the terms of this Agreement
had such payments commenced immediately upon the termination date, and any
payments made thereafter shall continue as provided herein. The delayed payments
shall in any event expire at the time such payments would have expired had such
payments commenced immediately following the termination date.
iii.Restricted Activity. In the event that the Executive’s employment terminates
as specified in this Section 3.4, Executive agrees not to engage in any
Restricted Activity (as defined below) during the Continuance Period. If the
Executive engages in any Restricted Activity during the Continuance Period, all
continuing payments and benefits to which the Executive otherwise may be
entitled pursuant to Section 3.4 will cease immediately. For purposes of this
Agreement, the Executive will be deemed to have engaged in “Restricted Activity”
if the Executive, without the written consent of the Board, works as an
employee, officer, director, consultant, contractor, adviser, or agent of any of
the following companies: CSID, Experian, Equifax, TransUnion, Intersections,
Affinion, EWS, Credit Karma, AllClearID, and Infoarmor, but only if the
Executive’s services for such company is (A) in a business unit that conducts
business substantially similar to a business of the Company for which the
Executive provided more than de minimis services during the three years prior to
the termination of the Executive’s employment with the Company, and (B) in a
geographic area in which, at the time of termination of the Executive’s
employment with the Company, the Company conducted material business. The Board
or CEO may revise the list of applicable companies (which list shall not exceed
ten companies) at any time upon notice to the Executive, provided that no
changes shall be permitted on or after the eleventh business day following the
Executive’s termination of employment.
3.5.Termination by the Executive as a Result of a Constructive Termination. This
Agreement and the Executive’s employment hereunder may be terminated at any time
by the Executive as a result of a Constructive Termination (as hereinafter
defined), upon written notice to the Company. In





--------------------------------------------------------------------------------




such event, the Executive’s termination shall be treated as if the Executive’s
employment had been terminated by the Company without Cause pursuant to
Section 3.4, subject to the provisions of Section 3.4. For purposes of this
Agreement, “Constructive Termination” shall mean: (a) the Company’s material
breach of any of the material terms and conditions required to be complied with
by the Company pursuant to this Agreement; (b) a material diminution in the
Executive’s title, duties, or responsibilities by the Board to a level below the
Executive’s titles, duties, or responsibilities as set forth in this Agreement
(provided, however that if following an acquisition of the Company and
conversion of the Company into a subsidiary, division, or unit of the acquirer,
whether or not such subsidiary, division, or unit is itself publicly traded, the
Executive is the CEO and President of such subsidiary, division, or unit of the
acquirer, then the consummation of such acquisition and conversion will not by
itself be deemed a material diminution in the Executive’s title, duties, or
responsibilities for purposes of this subsection); or (c)  a relocation by the
Company of the Executive’s principal work site to a facility or location more
than 50 miles from Mountain View, California; provided, however, that with
respect to (a), (b), and (c) above, the Executive shall first be required to
provide the Company written notice of any such event which the Executive
contends constitutes a Constructive Termination within 90 days of the first
occurrence of such alleged event and/or breach, and thereafter provide the
Company a reasonable opportunity (not to exceed 30 days) to cure such event
and/or breach and provided further that the Executive’s employment shall
terminate no later than the date that is 90 days following the end of the cure
period described above. Also, for the avoidance of doubt, the failure of the
Company’s stockholders to elect or reelect the Executive to the Board will not
be grounds for a Constructive Termination.
3.6.Equity Acceleration. All equity awards granted by the Company to the
Executive after the Effective Date that are subject to time-based vesting
(including those equity awards that have performance criteria that have been
satisfied) (the “Equity Awards”) will provide that in the event that (a) there
is a “Change in Control” as defined in Section 9 of the Company’s 2012 Incentive
Compensation Plan (or as defined in a successor plan thereto under which the
Equity Award is granted, as applicable) while the Equity Award is outstanding,
and (b) during the period beginning 2 months prior to such Change in Control and
ending 12 months following such Change in Control, either (x) the Company
terminates the Executive’s employment with the Company without Cause, or (y) the
Executive terminates her employment with the Company as a result of a
Constructive Termination, then the Equity Award will accelerate vesting (and
become exercisable, with respect to any Equity Award that is a stock option or
other similar award type) as to 100% of the number of shares of Company common
stock subject to the Equity Award not already vested, as of the date of the
termination of the Executive’s employment.
3.7.Specified Employee. Notwithstanding any provision of this Agreement to the
contrary, if the Executive is a “specified employee” as defined in Section 409A,
solely to the extent required to avoid the imposition of additional taxes on the
Executive under Section 409A, the Executive shall not be entitled to any
payments or benefits the right to which provides for a “deferral of
compensation” within the meaning of Section 409A, and whose payment or provision
is triggered by the Executive’s termination of employment (whether such payments
or benefits are provided to the Executive under this Agreement or under any
other plan, program, or arrangement of the Company), until (and any portion or
installments of any payments or benefits suspended hereby shall be paid in a
lump sum on) the earlier of (a) the date which is the first business day
following the six-month anniversary of the Executive’s “separation from service”
(within the meaning of Section 409A) for any reason other than death, or (b) the
Executive’s date of death, and such payments or benefits that, if not for the
six month delay described herein, would be due and payable prior to such date
shall be made or provided by the Company on such date. The Company shall make
the determination as to whether the Executive is a “specified employee” in good
faith in accordance with its general procedures adopted in accordance with
Section 409A and, at the time of the Executive’s “separation of service” will
notify the Executive whether or not she is a “specified employee.” In the event
the Executive becomes subject to taxes or penalties





--------------------------------------------------------------------------------




arising under Section 409A solely because of the Company’s decision to implement
the six month delay set forth above, the Company shall indemnify the Executive
for all such Section 409A taxes and penalties actually paid by the Executive.
The indemnification, if any, will be provided no later than the calendar year
immediately following the calendar year in which the Executive remits the
relevant taxes and penalties to the applicable taxing authority.
3.8.Potential Section 280G Reductions.
a.Notwithstanding anything in this Agreement to the contrary, in the event that
it shall be determined that any payment, distribution, or other action by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or otherwise
(a “Payment”)) would result in an “excess parachute payment” within the meaning
of Section 280G(b)(i) of the Code, and the value determined in accordance with
Section 280G(d)(4) of the Code of the Payments, net of all taxes imposed on the
Executive (the “Net After-Tax Amount”), that the Executive would receive would
be increased if the Payments were reduced, then the Payments shall be reduced by
an amount (the “Reduction Amount”) so that the Net After-Tax Amount after such
reduction is greatest. For purposes of determining the Net After-Tax Amount, the
Executive shall be deemed to (i) pay federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Payment is to be made, and (ii) pay applicable state and local income taxes at
the highest marginal rate of taxation for the calendar year in which the Payment
is to be made, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.
b.Subject to the provisions of this Section 3.8(b), all determinations required
to be made under this Section 3.8, including the Net After-Tax Amount, the
Reduction Amount, and the Payment that is to be reduced pursuant to
Section 3.8(a), and the assumptions to be utilized in arriving at such
determinations, shall be made by Ernst & Young LLP (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. The Accounting Firm’s decision as to which Payments are to be reduced
shall be made (i) only from Payments that the Accounting Firm determines
reasonably may be characterized as “parachute payments” under Section 280G of
the Code; (ii) first, only from Payments that are required to be made in cash in
reverse chronological order (that is, the cash Payment owed on the latest date
following the occurrence of the event triggering the excise tax will be the
first cash Payment to be reduced) and then cancellation of equity awards that
were granted “contingent on a change in ownership or control” within the meaning
of Code Section 280G in the reverse order of date of grant of the awards (that
is, the most recently granted equity awards will be cancelled first), then
followed by not vesting stock options and other equity awards in the reverse
order of date of grant (that is, the vesting of the most recently granted equity
awards will be cancelled first); (iii) only with respect to any amounts that are
not payable pursuant to a “nonqualified deferred compensation plan” subject to
Section 409A, until those payments have been reduced to zero; (iv) in reverse
chronological order, to the extent that any other Payments subject to reduction
are made over time (e.g., in installments); and (v) any other Payments not
otherwise included in the preceding clauses (i) through (iv) above, in reverse
chronological order (that is, the Payment owed on the latest date following the
occurrence of the event triggering the excise tax will be the first Payment to
be reduced). In no event will the Executive have any discretion with respect to
the ordering of Payments in accordance with the immediately preceding sentence.
In no event shall any Payments be reduced if and to the extent such reduction
would cause a violation of Section 409A or other applicable law. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.





--------------------------------------------------------------------------------




4.Proprietary Rights and Non-Employment Agreement. The Executive previously
entered into a Proprietary Rights and Restrictive Covenant Agreement (the
“Proprietary Rights Agreement”) dated September 10, 2012, with the Company. The
Executive acknowledges and agrees that the Proprietary Rights Agreement remains
in full force and effect.
5.Dispute Resolution. If the parties should have a dispute arising out of or
relating to this Agreement, the parties’ respective rights and duties hereunder,
or any aspect of the Executive’s employment with the Company, then the parties
will resolve such dispute in the manner set forth in this Section 5. For
purposes of this Section 5, references to the “Company” include all parent,
subsidiary, or related entities and their executives, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates, and all successors and assigns of any
of them, and this Agreement shall apply to them to the extent the Executive’s
claims arise out of or relate to their actions on behalf of the Company.
5.1.Mediation. Either party may at any time deliver to the other a written
dispute notice setting forth a brief description of the issue for which such
notice initiates the dispute resolution mechanism contemplated by this
Section 5. During the 30-day period following the delivery of such notice,
appropriate representatives of the parties will meet and seek to resolve the
disputed issue through mediation. The parties shall select a mediator mutually
acceptable to both parties. The Company shall pay the mediator’s fee in
connection with any mediation conducted in accordance with this Section 5.1.
5.2.Arbitration. If representatives of the parties are unable to resolve the
disputed issue through mediation, then within 10 days after the period described
in Section 5.1 above, the parties will refer the issue to arbitration. The
arbitration shall be conducted in Mountain View, California by a single neutral
arbitrator and in accordance with the then current rules for resolution of
employment disputes of JAMS. The parties are entitled to representation by an
attorney or other representative of their choosing. The arbitrator shall have
the power to enter any award that could be entered by a judge of the trial court
of the state of California, and only such power, and shall follow the law. The
parties agree to abide by and perform any award rendered by the arbitrator. The
arbitrator shall issue the award in writing and therein state the essential
findings and conclusions on which the award is based. Judgment on the award may
be entered in any court having jurisdiction thereof. All expenses of arbitration
shall be split equally by the Company and the Executive unless applicable law
requires otherwise with respect to the payment of arbitration expenses.
5.3.Adjudication. Either party is entitled to seek from any court having
jurisdiction any interim or provisional relief that is necessary to protect the
rights or property of that party and such claims shall not be subject to the
dispute resolution procedures set forth in this Section 5. The interim or
provisional relief is to remain in effect until the arbitration award is
rendered or the controversy is otherwise resolved. By doing so, the party does
not waive any right or remedy under this Agreement. The parties are entitled to
seek judgment on the award in any court having jurisdiction thereof.
6.Representations and Warranties of the Executive. The Executive represents and
warrants to the Company that she has no outstanding commitments inconsistent
with any of the terms of this Agreement or the services to be rendered under it,
including, without limitation, any restrictive covenants previously entered into
between the Executive and any other entity, which would prevent the Executive
from performing the duties required of her as CEO and President for the Company.
The Executive further understands, acknowledges, and agrees that (a) the
Executive’s performance under this Agreement will not require the Executive to
breach any obligation to keep in confidence proprietary information, knowledge,
or data acquired by the Executive from any third party; and (b) the Executive
will not disclose to the Company, or induce the Company to use, any confidential
or proprietary information, knowledge, or data, or any material non-public
information as that term is defined and interpreted under U.S. securities laws,
belonging to any third party. The Executive further certifies that, during the
Executive’s





--------------------------------------------------------------------------------




employment with the Company, the Executive will not improperly use any
confidential records, reports, notes, compilations, sketches, analyses,
specifications, or other confidential documents or materials, tools, equipment,
and other confidential tangible and intangible property belonging to any third
party.
7.Payment of Attorneys’ Fees for Review/Negotiation of Agreement. The Company
agrees to reimburse up to Ten Thousand Dollars ($10,000) for the attorneys’ fees
incurred by the Executive for the review and negotiations of this Agreement. The
reimbursement will be made within thirty (30) days after presentation of
invoice(s) reasonably satisfactory to the Company documenting the attorneys’
fees incurred, which invoices must be submitted to the Company no later than
March 31, 2016.
8.Miscellaneous.
8.1.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Arizona, excluding that body of law
relating to conflict of laws. In any action between any of the parties arising
out of or relating to this Agreement, each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the state and federal courts located in California.
8.2.Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Company:    LifeLock, Inc.
Attn: General Counsel
60 East Rio Salado Parkway
Suite 400
Tempe, Arizona 85281
If to the Executive:    Hilary A. Schneider
at Executive’s most current home address on file
with a copy to:    [_______]
or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.
8.3.Successors.
a.This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
b.This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
8.4.Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses, or
sections contained in this Agreement shall be declared invalid, this Agreement
shall be construed as if such invalid word or words, phrase or phrases, sentence
or sentences, clause or clauses, or section or sections had not been inserted.





--------------------------------------------------------------------------------




8.5.Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
8.6.Damages. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other party damages
sustained by either or both of them as a result of its or her breach of any term
or provision of this Agreement.
8.7.No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person (other
than the parties hereto and, in the case of the Executive, her heirs, personal
representative(s), and/or legal representative) any rights or remedies under or
by reason of this Agreement.
8.8.Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.
8.9.Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements, and
conditions, express or implied, oral or written (including without limitation
the Prior Agreement), except as herein contained, and excluding the Proprietary
Rights Agreement and the equity award agreements and Company’s equity plan(s)
under which the Executive’s outstanding equity awards were granted, with such
agreements incorporated by reference into this Agreement. The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing signed by both parties hereto.
8.10.Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
8.11.Gender. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.
8.12.Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A with respect to amounts subject thereto, and shall be interpreted
and construed consistent with such intent (including that any ambiguities or
ambiguous terms in this Agreement will be interpreted to comply with or
otherwise be exempt from Section 409A) so that none of the payments under this
Agreement will be subject to the additional tax imposed under Section 409A;
provided that, notwithstanding the other provisions of this subsection and the
paragraph above entitled “Specified Employee,” with respect to any right to a
payment or benefit hereunder (or portion thereof) that does not otherwise
provide for a “deferral of compensation” within the meaning of Section 409A, it
is the intent of the parties that such payment or benefit will not so provide.
In no event will the Executive have discretion to determine the taxable year of
payment that constitutes “deferred compensation” within the meaning of
Section 409A.
(a)Notwithstanding any provision of this Agreement to the contrary, no severance
payments and benefits to be made or provided to the Executive, if any, under
this Agreement that, when considered together with any other severance payments
or separation benefits, are considered “deferred compensation” under
Section 409A (collectively, the “Deferred Payments”) will be made or provided
until the Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payments and benefits to be made or
provided to the Executive under this





--------------------------------------------------------------------------------




Agreement, if any, that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A‑1(b)(9) will be made or provided until the
Executive has a “separation from service” within the meaning of Section 409A.
(b)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Treasury Regulation
Section 1.409A‑1(b)(4) will not constitute Deferred Payments for purposes of
Section 8.12(a) above. Any amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Treasury Regulation Section 1.409A‑1(b)(9)(iii) that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes of Section 8.12(a) above. For purposes of this Agreement, “Section 409A
Limit” means two (2) times the lesser of: (i) the Executive’s annualized
compensation based upon the annual rate of pay paid to the Executive during the
Executive’s taxable year preceding the Executive’s taxable year in which the
termination of Executive’s employment with the Company occurs, as determined
under, and with such adjustments as are set forth in, Treasury Regulation
Section 1.409A‑1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (b) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the termination of the Executive’s employment with the Company
occurs.
(c)Furthermore, if either party notifies the other in writing that, based on the
advice of legal counsel, one or more of the provisions of this Agreement
contravenes any regulations or Treasury guidance promulgated under Section 409A
or causes any amounts to be subject to interest or penalties under Section 409A,
the parties shall promptly and reasonably consult with each other (and with
their legal counsel), and shall use their reasonable best efforts, to reform the
provisions hereof to (i) maintain to the maximum extent practicable the original
intent of the applicable provisions without violating the provisions of
Section 409A or increasing the costs to the Company of providing the applicable
benefit or payment, and (ii) to the extent practicable, to avoid the imposition
of any tax, interest, or other penalties under Section 409A upon the Executive
or the Company. To the extent required to be exempt from or to comply with
Section 409A, references to a termination of employment, employment termination
or similar phrases will be references to a “separation for service” within the
meaning of Section 409A. Except for the limited extent specified in Section 3.7
above, in no event will the Company reimburse the Executive for any taxes
imposed or other costs incurred as a result of Section 409A.
[signature page follows]









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
THE COMPANY:
LIFELOCK, INC.
By:                                
[Title]
THE EXECUTIVE:
                                
HILARY A. SCHNEIDER






























































SIGNATURE PAGE TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT -
HILARY A. SCHNEIDER









--------------------------------------------------------------------------------




EXHIBIT A
Corporate Boards: Vale Resorts and RentPath
Nonprofit Boards: Water.org
















































































EXHIBIT A TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT - HILARY A. SCHNEIDER





